UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7356



EDDIE L. HALL,

                                              Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(CA-03-2960-8)


Submitted:   November 19, 2004            Decided:   December 9, 2004


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eddie L. Hall, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eddie L. Hall seeks to appeal the district court’s order

accepting     the    report    of    a     magistrate       judge,    granting    the

respondents’    motion       for    summary      judgment    and     dismissing   his

petition filed under 28 U.S.C. § 2254 (2000).                 An appeal may not be

taken from the final order in a habeas corpus proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).              A certificate of appealability will

not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”                      28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating       that    reasonable      jurists        would   find    that   his

constitutional      claims    are    debatable       and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that     Hall     has    not      made    the     requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED


                                         - 2 -